                                            Case 3:21-mj-70463-SK Document 5 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No.21-mj-70463-SK-1
                                                            Plaintiff,
                                   8
                                                                                            Charging District's Case No.
                                                  v.
                                   9
                                                                                            2:19CR00058-001 TC
                                  10     OSCAR ALFONSO OROSCO-CRUZ,
                                                            Defendant.
                                  11

                                  12                                 COMMITMENT TO ANOTHER DISTRICT
Northern District of California
 United States District Court




                                  13          The defendant has been ordered to appear in the District of Utah.

                                  14          The defendant may need an interpreter for this language: Spanish.

                                  15          The defendant is requesting court-appointed counsel.

                                  16          The defendant remains in custody after the initial appearance.

                                  17          IT IS ORDERED: The United States Marshal must transport the defendant, together with

                                  18   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

                                  19   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

                                  20   of the charging district should immediately notify the United States Attorney and the Clerk of the

                                  21   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

                                  22   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

                                  23   charging district.

                                  24   Dated: March 23, 2021
                                                                                        _______________________________
                                  25                                                    SALLIE KIM
                                                                                        United States Magistrate Judge
                                  26

                                  27

                                  28
